Citation Nr: 0000808	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes according to the provisions of 38 
C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VA Regional Office (RO) in St. Petersburg, Florida, which 
found that the veteran was mentally incompetent for VA 
purposes. 



REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1999); see also 38 C.F.R. § 3.102 (1999).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

In brief, according to our review of the veteran's claims 
folder, we note that he is in apparent receipt of 
"supervised direct pay" of his current monthly benefit 
payments, but that he has been determined incompetent to 
receive a retroactive lump sum payment of past due benefits 
due to an alleged inability to manage his personal finances.  

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  

First, it is noted that the February 1998 VA Field 
Examination indicates that an additional VA Field Examination 
was to be conducted in August 1998, however, from our review 
of the record, we are unable to determine whether such action 
has been completed.  Second, we also point out that the 
examiner at the veteran's November 1998 VA medical 
examination (VAME) indicated that although the veteran was, 
in the examiner's opinion, incompetent to manage his 
financial affairs, that a future examination should have been 
performed in November 1999, in order to ascertain whether 
there was improvement in the veteran's condition.  

Finally, we also note that VA Form 27-555 "Certificate of 
Legal Capacity to Receive and Disburse Benefits", dated 
December 1998, is of record, and apparently shows that the 
veteran's retroactive benefits were to be released to the 
payee indicated on that form.  

We are of the opinion that further clarification is necessary 
prior to further appellate consideration.  Specifically, the 
reports of the above mentioned examinations would be 
particularly helpful.  

We note in this regard that a medical opinion that the 
veteran is incompetent must be based upon "all evidence of 
record."  See 38 C.F.R. § 3.353(c) (1999).  Under these 
circumstances, in order to obtain a more accurate picture of 
the veteran's competency status, he should be afforded the 
appropriate VA examinations on remand, if not already 
completed, which includes review of the claims file by the 
examiner prior to rendering his or her findings (including 
any additional records obtained from SSA and/or other 
sources).  The examiner is specifically requested to provide 
an opinion as to whether the veteran has the mental capacity 
to contract or to manage his affairs, including the 
disbursement of funds without limitation.


Therefore, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of those private and VA 
providers who have treated him for his 
psychiatric disorder since 1997.  If any 
request for private treatment records is 
not successful, the RO should inform the 
veteran and his representative of the 
negative outcome, and afford them an 
opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1999).

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Specifically, the RO should associate the 
VA Field Examination report of August 
1998, and VA Mental Examination report of 
November 1999 with the claims folder.  

2.  If the above examinations were not 
conducted, the RO should afford the 
veteran the appropriate VA medical 
examinations to determine competency.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed. 


3.  After examining the veteran, the 
examiner should render an opinion as to 
whether the veteran has the mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.

The examiner should cite the objective 
medical findings leading to his 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished.

4.  If the above VA Field Examination was 
not conducted, the RO should then also 
schedule a VA Field examination, in order 
to determine whether the veteran has the 
mental capacity to contract or to manage 
his affairs, including the disbursement of 
funds without limitation.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action. 38 C.F.R. § 4.2 (1999);  see also 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO should then re-adjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations 
(including 38 C.F.R. § 3.353(a)-(e))and 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider 
carefully and with heightened mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



